TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2020



                                      NO. 03-19-00725-CR


                                William Levi Oliver, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.